Citation Nr: 0103949	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA).  


REMAND

The service medical records (SMR's) reveal that, at the time 
of examination for entrance into active service, in August 
1971, the veteran reported never having had or currently 
having asthma.  The entrance examination showed that the 
veteran's lungs were clinically evaluated as normal.  

The SMR's show that the veteran was treated on several 
occasions for respiratory problems.  In September 1972 it was 
noted that the veteran had asthma as a child with none 
recently.  The diagnosis was upper respiratory infection with 
bronchospasm.  The veteran was seen for a follow-up in and 
undated entry, which refers to the September visit.  The 
veteran was noted as having had a history of asthma from ages 
8 to 12 with 2 attacks monthly.  There were no skin tests for 
allergy, and no known allergies.  The separation examination 
showed bilateral wheezing.  The veteran has been examined and 
treated intermittently at VA facilities following service for 
various disorders, to include asthma. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   
In view of these facts the Board is of the opinion that 
additional development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for asthma 
since service which are not currently of 
record.  

2.  The RO should contact the Memphis, 
Tennessee VAMC in order to obtain all 
medical records from September 1999 to the 
present.

3.  Thereafter, a VA examination should be 
conducted by a specialist in pulmonary 
disorders in order to determine the 
nature, severity and etiology of the 
reported asthma.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination and this 
fact should be acknowledged in the 
examination report.  All indicated tests 
and studies should be accomplished, to 
include X-rays if necessary.  It is 
requested that the examiner obtain a 
detailed clinical history.

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when any currently 
diagnosed asthma was initially manifested?  
If manifested prior to entry into active 
duty, whether it is as likely as not that 
the preservice asthma underwent a chronic 
increase in severity during service beyond 
normal progression?  A complete rational 
for any opinion expressed should be 
included in the examination report.

4.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (2000) regarding failure to 
report for scheduled VA examinations.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




